DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 comprises a typographic error.  Please substitute “t oa” with –to a—in line 1 of claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants use the phrases “programmatic Global Scheduling Description Language (GSDL) code” (claim 9 at line 2, claim 10 at line 2, and claim 17 at line 2). But the metes and bounds of this language are unclear, that, is, what is the “programmatic Global Scheduling Description Language (GSADL) code”? The applicant discloses that “a subset of the control code: is referred to as the “Global Scheduling description Language (GSDL) code” (see paragraph 0092 of the specification). Therefore, the examiner will interpret the “Global Scheduling description Language (GSDL) code” as any code executing scheduling purposes.  If this interpretation is incorrect, Applicants should so advise.  Nevertheless, correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaaksrud et al. (US 2015/0156747).
Re claim 12:	Skaaksrud teaches a method for managing a hierarchy of a plurality of tracking devices comprising designating one of the plurality of tracking devices (120b) as a master node, and others of the plurality of tracking devices (120c, 120d) as a peripheral node in a designated logistic group of the plurality of tracking devices (fig. 2; paragraphs 0143-0162), transmitting (i..e, advertising), from the master node and to the peripheral nodes, a ping packet or broadcasting message for information (paragraph 0167-0168), receiving, at the master node and from the peripheral nodes, respective responses to the ping packet from each of the peripheral nodes, and, identifying discrepancy in the designated logistic group based on the responses (paragraph 0173-0175).  
	Re claim 13:	The identifying discrepancy including identifying non-responsive ones of the peripheral nodes (paragraphs 0173-0175).  
Re claim 14:	The method further including logging ID of each non- responsive peripheral node, and reporting the ID to a higher level in the hierarchy (i.e., Alert level 3, uploading data).  
Re claim 15:	The method further comprising receiving a response to the ping packet from another node not in the designated logistic group, the identifying discrepancy including identifying the another node (i.e., nearby nodes transmit the scan signal, paragraph 0173).  
Re claim 16:	The method further including logging ID of the another node, and reporting the ID to a higher level in the hierarchy (i.e., uploading data to backend wherein data comprising unique identifier, paragraph 0139).
Re claim 17:	The broadcasting of message for detecting messages over a period of time which serves as ping packets being transmitted to a prescribed schedule defined by programmatic Global Scheduling Description Language (GSDL) code (Abstract).  
Re claim 18:	The responses including power level of each of the peripheral nodes (paragraph 0168).  

Allowable Subject Matter
Claims 1-11 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches a method for managing a hierarchy of a plurality of tracking devices, the plurality of tracking devices having a master node and at least one peripheral node, comprising monitoring power levels of the master node and at least one peripheral node, and assigning one of the at least one peripheral node as a current master node based on the monitored power levels as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gattu (US 2018/0132183), Marsden et al. (US 2013/0107770), Fano (US 7427918), and Bakke et al. (US 7353259) teach the method for using wireless network having a master node and a slave node. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887